--------------------------------------------------------------------------------

Exhibit 10.06
 
2010 Long Term Incentive Plan
Award Agreement




Agreement, dated as of May 11, 2011, among AllianceBernstein L.P.
(“Partnership”), AllianceBernstein Holding L.P. (“Holding”) and DIRECTOR
PARTICIPANT (“Participant­”), a member of the Board of Directors of
AllianceBernstein Corporation (“Board” or “Administrator”), the general partner
of the Partnership and Holding.


The Administrator­, pursuant to the Partnership’s 2010 Long Term Incentive Plan,
a copy of which has been delivered to the Participant (“Plan”), has granted to
the Participant an award (“Award”) consisting of (i) an option (“Option”) to
purchase units representing assignments of the benefi­cial ownership of limited
partnership interests in Holding (“Units”), and (ii) Units subject to certain
restrictions described herein (“Restricted Units”), and authorized the execution
and delivery of this Agreement.


In accordance with the grant of the Award, and as a condition thereto, the
Partnership, Holding and the Participant agree as follows:


1.             Grant.  Subject to and under the terms and conditions set forth
in this Agreement and the Plan, the Board hereby awards the Participant:


(a) an Option to purchase from the Partnership the number of Units set forth in
Section 1 of Schedule A, at the per Unit price set forth in Section 2 of
Schedule A, subject to the vesting schedule set forth in Section 3 of Schedule
A; and


(b) the number of Restricted Units set forth in Section 4 of Schedule A, subject
to the vesting schedule set forth in Section 5 of Schedule A.


2.            Term and Vesting Schedule.  (a) Subject to Section 4(a) below, the
Option shall not be exercisable to any extent prior to May 11, 2012 or after May
11, 2021 (“Expiration Date”).  Subject to the terms and condi­tions of this
Agreement and the Plan, the Participant shall be entitled to exercise the Option
prior to the Expiration Date and to purchase Units pursuant to the Option in
accordance with the schedule set forth in Section 3 of Schedule A.


The right to exercise the Option shall be cumulative so that to the extent the
Option is not exercised when it becomes initially exercisable with respect to
any Units, it shall be exercisable with respect to such Units at any time
thereafter until the Expiration Date.  Any Units subject to the Option that have
not been purchased on or before the Expiration Date may not, thereafter, be
pur­chased hereunder.  A Unit shall be considered to have been purchased on or
before the Expiration Date if the Partnership has been given notice of the
purchase and the Partnership has actually received payment therefor pursuant to
Sections 3(a) and 14, on or before the Expiration Date.

 
 

--------------------------------------------------------------------------------

 

(b) The Restricted Units shall vest in accordance with the schedule set forth in
Section 5 of Schedule A and shall be distributed to the Participant promptly
after vesting.


3.             Notice of Exercise, Payment, Certificate and Account.  (a)
Exercise of the Option, in whole or in part, shall be by delivery of a written
notice to the Partnership and Holding pursuant to Section 14, which specifies
the number of Units being purchased and is accompanied by payment therefor in
cash.  The Participant may pay the Partnership as many as three business days
subsequent to the exercise date through a financial intermediary designated by
the Administrator.  Promptly after receipt of such notice and purchase price,
the Partnership shall cause the Partnership’s transfer agent (“Transfer Agent”),
currently BNY Mellon Shareowner Services, to deliver the number of Units
purchased.  Units to be issued upon the exercise of the Option may be authorized
and unissued Units or Units that have been reacquired by the Partnership, a
subsidiary of the Partnership, Holding or a subsidiary of Holding.


(b) The Partnership shall establish an uncertificated account (“Account”) with
the Transfer Agent representing the Restricted Units within a reasonable time
after the Participant’s execution and delivery of this Agreement.  The
Partnership shall deliver to the Participant a certificate representing Units
that have vested pursuant to this Agreement within a reasonable time after such
Units vest.  The Transfer Agent will adjust the Account to reflect the number of
Units covered by each such certificate and will reduce the Account to the extent
that any unvested Restricted Units are forfeited pursuant to the terms of this
Agreement.


4.             Termination.  (a) The Option may be exercised by the Participant
and the Restricted Units may be distributed to the Participant only while the
Participant serves on the Board; provided, however, that upon termination of the
Participant's service by reason of the Participant's voluntary mid-term
resignation, declining to stand for re-election (whether as a result of the
general partner’s mandatory retirement program or otherwise), becoming an
employee of the Partnership or a subsidiary thereof, or because the Participant
incurs a Disability, the outstanding portion of the Option held by the
Participant on the date of such termination shall continue to become exercisable
as specified in Section 3 of Schedule A and shall expire on the earlier of the
Expiration Date and the date that is five years from the date of such
termination, and the outstanding Restricted Units held by the Participant on the
date of such termination shall be distributed to the Participant promptly after
the date of such termination.  In the event of the death of the Participant
(whether before or after termination of service), the outstanding portion of the
Option held by the Participant (and not previously canceled or expired) on the
date of death shall be fully exercisable by the Participant's legal
representative within one year of the date of death (without regard to Section 3
of Schedule A, but not later than the Expiration Date), and the outstanding
Restricted Units held by the Participant on the date of death shall be
distributed to the Participant’s beneficiary (or the Participant’s estate, if
the Participant has not designated a beneficiary) promptly after such
date.  “Disability” means the Participant’s inability to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to last for a continuous period of not
less than 12 months, as determined by the carrier of the long-term disability
insurance program maintained by the Partnership or its affiliate that covers the
Participant, if any, or such other person or entity designated by the
Partnership in its sole discretion. In order to assist in the process described
in this paragraph, the Participant shall, as reasonably re­quested by the
Partnership or its designee, (i) be available for medical examinations by one or
more physicians chosen by the long-term disability insurance provider or the
Partnership and approved by the Participant, whose approval shall not
unreasonably be withheld, and (ii) grant the long-term disability insurance
provider, the Partnership and any such physicians access to all relevant medical
information concerning the Participant, arrange to furnish copies of medical
records to them, and use best efforts to cause the Participant’s own physicians
to be available to discuss the Participant’s health with them.

 
 

--------------------------------------------------------------------------------

 
 
(b) The Participant shall immediately forfeit the vested and unvested portions
of both the Option and the Restricted Units awarded under this Agreement if the
Participant’s service as a Director is terminated for Cause.  “Cause” shall mean
the Participant’s (1) continuing willful failure to perform his duties as a
Director (other than as a result of his total or partial incapacity due to
physical or mental illness), (2) gross negligence or malfea­sance in the
performance of his duties, (3) a finding by a court or other governmental body
with proper jurisdiction that an act or acts by the Participant constitutes (A)
a felony under the laws of the United States or any state thereof, or (B) a
violation of federal or state securities law, by reason of which finding the
Board determines in good faith that the continued service of the Participant
would be seriously detrimental to the Partnership and its business, (4) in the
absence of such a finding by a court or other governmental body with proper
jurisdiction, such a determination in good faith by the Board by reason of such
act or acts constituting such a felony, serious crime or violation, or (5) any
breach by the Participant of any obliga­tion of confidentiality,
non-competition, or non-solicitation to the Partner­ship.


5.             No Right to Continued Directorship.   The granting of the Award
shall not confer upon the Participant any right to continue to be retained as a
Director, and shall not interfere in any way with the right of the Partnership
to terminate the service of the Participant at any time for any reason.


6.             Non-Transferability.  (a) The Option is not transferable other
than by will or the laws of descent and distribution and, except as otherwise
provided in Section 4, during the lifetime of the Participant this Option is
exercisable only by the Participant; except that a Participant may transfer this
Option, without consideration, subject to such rules as the Administrator may
adopt to preserve the purposes of the Plan (including limiting such transfers to
transfers by Participants who are Director Participants or senior executives),
to a trust solely for the benefit of the Participant and the Participant's
spouse, children or grandchildren (including adopted and stepchildren and
grandchildren).


(b) Except as otherwise provided in this Agreement, the Participant may not
sell, assign, transfer, pledge or otherwise dispose of or encumber any of the
Units subject to the Option or any of the Restricted Units, or any interest
therein, until the Participant’s rights in such Units vest in accordance with
this Agreement.  Any purported sale, assignment, transfer, pledge or other
disposition or encumbrance in violation of this Agreement will be void and of no
effect.

 
 

--------------------------------------------------------------------------------

 


7.        Payment of Withholding Tax.  (a) In the event that the Partnership or
Holding determines that any federal, state or local tax or any other charge is
required by law to be withheld with respect to the exercise of the Option or the
grant of the Restricted Units, the Participant shall, either directly or through
a financial intermediary, promptly pay to the Partnership, a subsidiary
specified by the Partnership, Holding or a subsidiary specified by Holding, on
four business days’ notice, an amount equal to such withholding tax or charge,
or (b) if the Participant does not promptly so pay the entire amount of such
withholding tax or charge in accordance with such notice, or make arrangements
satisfactory to the Partnership and Holding regarding payment thereof, the
Partnership, any subsidiary of the Partnership, Holding or any subsidiary of
Holding may withhold the remaining amount thereof from any amount due the
Participant from the Partnership, its subsidiary, Holding or its subsidiary.


8.        Dilution and Other Adjustments.  The existence of the Award shall not
impair the right of the Partnership, Holding or their respective partners to,
among other things, conduct, make or effect any change in the Partnership’s or
Holding’s business, any distribution (whether in the form of cash, limited
partnership interests, other securities, or other property), recapitalization
(including, without limitation, any subdivision or combination of limited
partnership interests), reorganization, consolidation, combination, repurchase
or exchange of limited partnership interests or other securities of the
Partnership or Holding, issuance of warrants or other rights to purchase limited
partnership interests or other securities of the Partnership or Holding, or any
incorporation of the Partnership or Holding.  In the event of such a change in
the partnership interests of the Partnership or Holding, the Board shall make
such adjustments to the Award, including the purchase price of the Option
specified in Section 2 of Schedule A, as it deems appropriate and equitable.  In
the event of incorpo­ra­tion of the Partnership or Holding, the Board shall make
such arrangements as it deems appropriate and equitable with respect to the
Award for the Participant to purchase stock in the resulting corporation in
place of the Units subject to the Option and the Restricted Units. Any such
adjust­ment or arrangement may provide for the elimination of any fractional
Unit or shares of stock that might otherwise become subject to this Option.  Any
decision by the Board under this Section shall be final and binding upon the
Participant.


9.        Rights as an Owner of a Unit. (a) The Participant (or a transferee of
the Option pursuant to Sections 4 and 6 hereof) shall have no rights as an owner
of a Unit with respect to any Unit covered by the Option until he or she becomes
the holder of record of such Unit, which shall be deemed to occur at the time
that notice of pur­chase is given and payment in full is received by the
Partnership and Holding under Sections 3(a) and 14 of this Agreement.  By such
actions, the Participant (or such transferee) shall be deemed to have consented
to, and agreed to be bound by, all other terms, conditions, rights and
obligations set forth in the then current Amended and Restated Agreement of
Limited Partnership of Holding and the then current Amended and Restated
Agreement of Limited Partnership of the Partnership (“Partnership
Agreement”).  Except as provided in Section 8 hereof, no adjustment shall be
made with respect to any Unit for any distribution for which the record date is
prior to the date on which the Participant becomes the holder of record of the
Unit, regardless of whether the distribution is ordinary or extraordinary, in
cash, securities or other property, or of any other rights.

 
 

--------------------------------------------------------------------------------

 

(b) Except as provided in the Partnership Agreement, as of the date of this
Agreement, the Participant shall have all of the rights under the Partnership
Agreement that a Unitholder would have with respect to the Restricted Units
awarded to the Participant hereunder (including, without limitation, the right
to receive quarterly distributions payable with respect to such Units on or
after that date).


10.      Administrator.  The Board shall be the Administrator.


11.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the internal laws of the State of New York.


12.           Entire Agreement; Amendment.  This Agreement supersedes any and
all existing agreements between the Participant, the Partnership and Holding
relating to the Option and Restricted Unit awards.  It may not be amended except
by a written agreement signed by both parties.


13.           Interpretation.  The Participant accepts this Award subject to all
the terms and provisions of the Plan, which shall control in the event of any
conflict between any provision of the Plan and this Agreement, and accepts as
binding, conclusive and final all decisions or interpretations of the Board or
the Administrator upon any questions arising under the Plan and/or this
Agreement.


14.      Notices.  Any notice under this Agreement shall be in writing and shall
be deemed to have been duly given when deliv­ered personally or when deposited
in the United States mail, registered, postage prepaid, and addressed, in the
case of the Partnership and Holding, to the Corporate Secretary or an Assistant
Secretary at 1345 Avenue of the Americas, New York, New York 10105, or if the
Partnership should move its principal office, to such principal office, and, in
the case of the Participant, to his last permanent address as shown on the
Partnership's records, subject to the right of either party to designate some
other address at any time hereafter in a notice satisfying the require­ments of
this Section.

 
 

--------------------------------------------------------------------------------

 

15.     Sections and Headings.  All section references in this Agreement are to
sections hereof for convenience of reference only and are not to affect the
meaning of any provision of this Agreement.





 
AllianceBernstein l.p.
         
By:
/S/ David A. Steyn
     
David A. Steyn
     
Chief Operating Officer
                   
AllianceBernstein Holding l.p.
         
By:
/s/ David A. Steyn
     
David A. Steyn
     
Chief Operating Officer
                                     
DIRECTOR PARTICIPANT
 

 
 
 

--------------------------------------------------------------------------------

 

Schedule A




1.
The number of Units that the Participant is entitled to purchase pursuant to the
Option granted under this Agreement is 10,034.





2.
The per Unit price to purchase Units pursuant to the Option granted under this
Agreement is $21.75 per Unit.





3.
Percentage of Units With Respect to
Which the Option First Becomes
Exercisable on the Date Indicated



1. May 11, 2012
  33.3%
2. May 11, 2013
  66.6%
3. May 11, 2014
100.0%





*           *           *


4.
2,759 Restricted Units have been awarded pursuant to this Agreement.



5.
Restrictions lapse with respect to the Units in accordance with the following
schedule:




 
Percentage of Units
 
Vested on the
Date
Date Indicated
   
May 11, 2014
     100.0%

 
 

--------------------------------------------------------------------------------